 THE FARM BUREAUCOOPERATIVE ASSOCIATION,INC.367In view of theforegoing, the Board finds no merit in the PrimaryEmployer's contentions that the Petitioner's secondary activity maynot beviolative of Section 8(b) (4) of the Act; and that the Board'searlier declination of jurisdiction over the Primary Employer's oper-ations wasres judicata,or should have estopped the Petitioner fromfiling the petition herein or that such declination deprived the PrimaryEmployer of the benefits of Section 8(b) (7) and 301(a) and (b) ofthe Act.Nor is there any merit to the contention that the Board's Ad-visory Opinion procedures deprived the Employer of due process. Bytheir very nature, such procedures do not contemplate holding a hear-ing as they were devised merely to give advice to parties in a State pro-ceedingand to the State court or agency before whom the proceedingmay be pending as to whether,on thefacts submitted,the Board wouldor would not assert jurisdiction.Accordingly, the parties are therefore advised, under Section102.103 of the Board's Rules and Regulations, Series 8, that, on thefacts here present, the commerce operations of the Primary Employerand those of the secondary employer at Mobile, Alabama, the locationaffected by the Petitioner's secondary conduct, are such that the Boardwould assert jurisdiction with respect to labor disputes cognizableunder Sections 8 or 10 of the Act.ME11JBERRODCERStook no part in the consideration of the aboveAdvisory Opinion.The Farm Bureau Cooperative Association,Inc.andUnitedSteelworkers of America,AFL-CIO.CaseNo. 9-CA-2401.January 22, 1962DECISION AND ORDEROn November 6, 1961, Trial Examiner Frederick U. Reel issued hisIntermediate Report herein, finding that the Respondent engaged inunfair labor practices in violation of Section 8 (a) (5) and (1) of theAct and recommending that it cease and desist therefrom and takeaffirmative action, as set forth in the Intermediate Report attachedhereto.Thereafter, the Respondent filed exceptions to the Inter-mediate Report and a supporting brief.The Board' has considered the Intermediate Report, the exceptionsand brief, and the entire record.The Board affirms the Trial Ex-'Pursuant to the provisions of Section 3(b) of the Act,the Board has delegated itspowers in this case to a three-member panel[Members Leedom,Fanning, and Brown].135 NLRB No. 52. 368DECISIONS OF NATIONAL LABOR RELATIONS BOARD'aminer's rulings and adopts his findings, conclusions, and recommendedorder.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis case, heard before Frederick U. Reel, the duly designated Trial Examiner, atColumbus, Ohio, on October 12, 1961, arises out of Respondent's admitted refusalto recognize and bargain with the Union certified by the Board in Case No. 9-RC-4236, hereinafter termed "the representation case."The issues in the instant proceeding are whether the Board should assert jurisdictionover Respondent and whether Respondent's employees at its Ashville, Ohio, plantare agricultural laborers.These issues were developed at the hearing in the represen-tation case, were decided by the Board adversely to Respondent's contentions in thatcase, and were relitigated before me only to the extent that Respondent sought (un-successfully, as I find) to establish a material change in circumstances during theyear which intervened between the hearing in the representation case and the hearingin the instant proceeding.At the conclusion of the hearing both sides argued orallyon the record, and thereafter Respondent filed a brief which has been duly considered.On the basis of the pleadings, the exhibits, and the testimony before me, includingthe entire record in the representation case of which I take official notice(ParamountCap Manufacturing Company v. N.L.R.B.,260 F. 2d 109, 113-114 (C.A. 8), andcases there cited),' I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a nonprofit Ohio corporation, is an agricultural cooperative operatingalfalfa processing plants at Ashville, Defiance, and Payne, Ohio.The parties stipu-lated that during 1960, Respondent's gross sales were in excess of $1,000,000, andit shipped materials and commodities valued at more than $50,000 to points outsidethe State of Ohio.The record further establishes that during 1960, Respondentshipped over $50,000 worth of goods out of the State of Ohio from the Ashvilleplant alone.II.THELABOR ORGANIZATION INVOLVEDUnitedSteelworkers of America,AFL-CIO,hereinafter called the Union, is alabor organization within the meaning of the National Labor Relations Act, asamended(61 Stat.136, 73 Stat. 519).III.THE UNFAIR LABOR PRACTICEFollowing the Board's Decision and Direction of Election in the representationcase, the election was conducted August 17, 1961, and the Union received a majorityof the votes cast.On August 25, 1961, the Regional Director for the Ninth Region,acting on behalf of the Board, certified the Union as the bargaining representativeof Respondent's employees in the unit theretofore found appropriate.On August 29, 1961, the Union wrote Respondent, stating that the Union was"desirous of commencing negotiations" for a contract, and requesting that Respondentcommunicate with the Union to set a date for bargaining negotiations to commence.On September 5, 1961, Respondent, acting through its vice president, Wayne H.Shidaker, replied by letter stating that Respondent challenged the validity of theBoard's certification, and that Respondent was therefore refusing to bargain withthe Union.Respondent, at the hearing on the complaint and in its brief, challenged the Board'sassertion of jurisdiction and alleged that all its Ashville employees were agriculturallaborers, thus raising the identical contentions it had advanced in the representationcase.The Board's decision in that case is binding upon me in the absence of evidenceshowing any material change in operations since the date of the previous decision.The evidence in the instant proceeding establishes no such material change.On thecontrary, it establishes that Respondent's interstate sales from its Ashville plant in-1The transcript of testimony insofar as it attributes to me the statement that I wouldtake official notice of the record "in any representation proceeding" (p. 9), is herebycorrected to read "in the representation proceeding." THE FARM BUREAU COOPERATIVE ASSOCIATION, INC.369creased to over $50,000 in 1960, thereby furnishing an additional alternative basisfor the assertion of jurisdiction?As to the agricultural issue, the evidence establishes that the trend is in the direc-tion of drying alfalfa directly on the farm, and also that Respondent is handling lessalfalfa from independent farmers and more from farms it has leased than it handledin the period examined in the representation case.Respondent, however, still per-forms at its Ashville plant the same functions it performed at the time of the hearingin the representation case, and still handles at that plant a substantial amount ofalfalfa (over 1,500 acres worth in 1960) grown on the farms of independent farmers.Moreover, the projected decrease in the handling of alfalfa from independent farmswas brought to the Board's attention in the representation case.I therefore find that the certification is binding upon me and is dispositive of theproceeding at this stage.Accordingly I conclude that Respondent's admitted refusalto recognize or bargain with the Union on and after September 5, 1961, constitutedan unfairlabor practice violative of Section 8(a)(5) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe Respondent's refusal to bargain set forth in section III, above,occurring inconnection with the operations of the Respondent set forth in section I, above, hasa close, intimate,and substantial relationship to trade, traffic, and commerce amongthe several States, and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices withinthe meaning of Section 8 (a) (5) and(1) of theAct, I willrecommend that it ceaseand desist therefrom and (adopting the language prescribed by the Supreme Court inN.L.R.B.v. Express Publishing Company,312 U.S. 426, 439)from "in any mannerinterfering with the efforts of the [Union]to bargain collectively with [Respond-ent]."Iwill further recommend that Respondent take certain affirmative actionin order to effectuate the policies of the Act.Upon the basis of the above findings of fact,and upon the entire record in thecase, including the record in the representation case, I make the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2(5) of the Act.2.All production and maintenance employees at the Respondent'sAshville, Ohio,plant,including truckdrivers,drum and pellet machine operators,and baggers, butexcluding all office clerical employees,professional employees,agricultural em-ployees, watchmen,guards, and all supervisors as defined in the Act,constitute aunit appropriate for the purposes of collective bargaining.3.The Union,since the date of its certification,August 25, 1961,has been andnow is the exclusive representative of all employees in the aforesaid appropriate unitfor purposes of collective bargaining within the meaning of Section 9(a) ofthe Act.4.By refusing,on and since September 5, 1961,to bargain collectively with theUnion as the representative of the above employees,Respondent has engaged in andis engaging in an unfair labor practice affecting commerce within the meaning ofSection 8(a) (5) and(1) and Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, I recommend that the Respondent,The Farm BureauCooperative Association,Inc., its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively in good faith concerning wages, hours, andother terms and conditions of employment with the United Steelworkers of America,AFL-CIO,as the exclusive representative of the employees in the following ap-propriate unit: All production and maintenance employees at Respondent'sAshville,Ohio, plant, including truckdrivers,drum and pellet machine operators,and baggers,but excluding all office clerical employees,professional-eiriployees,agricultural em-ployees, watchmen,guards, and all supervisors as defined in the Act.In the representation case the Board determined to assert jurisdiction because of theamount of interstate business conducted by Respondent at its three plants considered asa whole634449-62-vol 135-25 370DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) In any manner interfering with the efforts of the' above-named Union tobargain collectively with the above-named Company on behalf of the employeesin the above-described unit 32.Take the following affirmative action which is necessary to effectuate thepolicies of the Act:(a)Upon request, bargain collectively with the above-named Union as the ex-clusive representative of all employees in the appropriate unit, and embody in asigned agreement any understanding reached.(b) Post at its plant at Ashville, Ohio, copies of the notice attached heretomarked "Appendix." 4Copies of such notice, to be furnished by the RegionalDirector for the Ninth Region, shall, after being signed by an authorized repre-sentative of the Respondent, be posted immediately upon the receipt thereof, andbe maintained by it for a period of 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that such notices arenot altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Ninth Region, in writing, within 20 daysfrom the date of the receipt of this Intermediate Report and Recommended Order,what steps the Respondent has taken to comply herewith .58 As noted in the section of this report captioned "The Remedy," the language of para-graph 1(b) of the Recommended Order follows that prescribed by the Supreme Court intheExpresscase,supra,312 U.S. at 439.A In the event that this Recommended Order be adopted by the Board, the words "ADecision and Order" shall be substituted for the words "The Recommendations of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, there shall be substituted for the words"Pursuant to a Decision and Order" the words "Pursuant to a Decree of the United StatesCourt of Appeals, Enforcing an Order."5In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify the Regional Director for the Ninth Region, in writing,within 10 days from the date of this Order, what steps the Respondent- has taken tocomply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL NOT refuse to bargain collectively with United Steelworkers ofAmerica, AFL-CIO, as the exclusive representative of the employees in thebargaining unit described below.WE WILL NOT in any manner interfere with the efforts of United Steelworkersof America, AFL-CIO, to bargain collectively as the exclusive representativeof the employees in the bargaining unit described below.WE WILL, upon request, bargain with the United Steelworkers of America,AFL-CIO, as the exclusive representative of all the employees in the bargain-ing unit described below with respect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employment, and, if an under-standing is reached,embody such an understanding in a signed agreement.The bargaining unit is: All production and maintenance employees em-ployed by us at our Ashville, Ohio, plant, including truckdrivers, drum andpelletmachine operators, and baggers, but excluding all office clerical em-ployees, professional employees,agricultural employees,watchmen,guards,and all supervisors as defined in the Act.THE FARM BUREAU COOPERATIVEASSOCIATION, INC.,Employer.Dated-------------------By---------- (Represen--------tativ----e)(Ti---------------tle) ------This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office(TransitBuilding, Fourth and Vine Streets, Cincinnati 2, Ohio; telephone number Dunbar1-1420)if they have any question concerning this notice or compliance with itsprovisions.